                                          Case 4:19-cv-05784-JST Document 249 Filed 02/12/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CELGARD, LLC,                                       Case No. 19-cv-05784-JST
                                                        Plaintiff,
                                   8
                                                                                             ORDER RE: MOTIONS TO FILE
                                                 v.                                          UNDER SEAL
                                   9

                                  10     SHENZHEN SENIOR TECHNOLOGY                          Re: ECF No. 130, 174, 199
                                         MATERIAL CO. LTD. (US) RESEARCH
                                  11     INSTITUTE, et al.,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Defendants Shenzhen Senior Technology Material Co. Ltd. (“Senior-China”) and

                                  15   Shenzhen Senior Technology Material Co. Ltd (US) Research Institute (“Senior-US”) have filed

                                  16   motions to file under seal documents related to Senior-China’s motion to dismiss, ECF No. 130,

                                  17   and reply to Plaintiff Celgard LLC’s opposition to Senior-China’s motion to dismiss, ECF No.

                                  18   174. Celgard has filed a motion to file under seal documents related to its sur-reply in support of

                                  19   its motion for preliminary injunction, ECF No. 199.

                                  20          Each motion seeks to file under seal material designated as confidential by another party.

                                  21   See ECF No. 130 at 2; ECF No. 174 at 2; ECF No. 199 at 2. However, the designating party has

                                  22   not filed a supporting declaration in accordance with Civil Local Rule 79-5(e). Any supporting

                                  23   declarations must be filed within four days of the issuance of this order. If the Court does not

                                  24   receive supporting declarations within four days, it will deny the motions as to these materials.

                                  25          IT IS SO ORDERED.

                                  26   Dated: February 12, 2020
                                                                                        ______________________________________
                                  27
                                                                                                      JON S. TIGAR
                                  28                                                            United States District Judge
